DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Response After Final Action
Please note that due to the lengthy nature of claim 1, the applicant previously added Roman numerical limitation indicators, such as (i) and (ii), to improve the readability of the claims. The examiner notes that these limitation indicators do not carry any patentable weight.

Drawings
The drawings filed on 12/06/16 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1 and 4-8 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the limitation, “(i) a step for obtaining a second average real count by averaging a current real count and a latest real count within the permissible range,” arguably recites mathematical concepts, since averaging is a well-established mathematical calculation. However, with respect to step 2A, prong two, the claims recite additional elements that apply the judicial exception with, or by use of, a particular machine. For example, claim 1 discloses radiation monitoring equipment comprising a 

Allowable Subject Matter
Claims 1 and 4-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 discloses the following limitations, which, when considered as a whole, were not found, taught, or disclosed by the prior art. 
a first converter device including an operational amplifier …
a second converter device (i) connected to an output side of the operational amplifier of the first converter device …
wherein the second noise processing includes: 
(i) a step for replacing a real count deviated from the permissible range with the first average real count, 
(ii) a step for obtaining a current moving average counting rate based on a data row of real counts after replacement, and 
(iii) a step for converting the current moving average counting rate into an engineering value and outputting the value, 
wherein upon judging that the first average real count is not within the permissible range, the operation unit performs a third noise processing 
wherein the third noise processing includes; 
(i) a step for obtaining a second average real count by averaging a current real count and a latest real count within the permissible range, 
(ii) a step for replacing a real count deviated from the permissible range with the second average real count, 
(iii) a step for obtaining a current moving average counting rate based on a data row of real counts after replacement, and Attorney Docket No. 1033318-000488Application No. 15/370,678Page 6 of 10
(iv) a step for converting the current moving average counting rate into an engineering value and outputting the value

In the claim amendments of 12/01/20, the applicant amended the claims in such a way so as to more closely represent applicant’s figures 1 and 8 in textual form. The last art rejection that the examiner made was in the non-final rejection of 04/02/20, where the examiner rejected claims 1-8 over Izumi et al (US PgPub 20020146087) in view of Goto (JP 03195991A). There are a number of differences between the current claims and Izumi et al in view of Goto. First, the applicant has amended the claims to specify that the first converter device includes an operational amplifier. Both Izumi et al and Goto disclose a preamplifier (see reference 2 of Izumi et al and paragraph 0001 of Goto), but neither explicitly discloses an operational amplifier. The claims now also specify second and third noise processing, with both the second and third noise 
In the non-final rejection of 04/02/20, the examiner stated, “All of the claimed ‘upon’ clauses represent a process flow of the invention that allow for various conditional differences … There may be some minor differences between Goto and the claimed invention for some of the specific ways in which the conditional steps are executed, but these differences represent design variations of the overall similar process flow. Any of these differences would therefore be obvious … the rationale for obviousness is design incentives or market forces prompting variations …” However, the applicant’s detailed amendments have clarified a process flow that can no longer be considered to only have “minor differences” to the previously applied art. Therefore, the examiner’s previous obviousness arguments do not apply to the totality of the current claimed invention. The examiner performed an update search and could not find the proper art and motivation to combine, to arrive at the current claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5650616 (Iketaki) discloses an apparatus and method for analyzing surface.
US20020117627 (Jimbo et al) discloses an apparatus for and method of detecting radiation source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        01/30/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862